DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a computer readable storage media which can be a signal perse which is not one of the four categories of statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13-14, and 19 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Jonas (US 20200309899).
Regarding claim 1, 14, and 19, Jonas teaches a radar system (para 3, “ a radar system“) comprising one or more processors configured to: determine, based on electromagnetic (EM) energy that is received at a primary subarray of an antenna array, first potential angles of one or more objects that are reflecting the EM energy to the antenna array (para 16, “the processor generates clusters of detection points obtained with each of the two or more sub-arrays, each of the detection points having an associated angle and range.”), the primary subarray comprising multiple first antenna elements (para 15, “the one of the two or more sub-arrays includes three of more of the antenna elements and the spacing between one pair of the adjacent ones of the three or more of the antenna elements is different than the spacing between another pair of the adjacent ones of the three or more of the antenna elements”) determine, based on the EM energy that is received at an auxiliary subarray of the antenna array, second potential angles of the one or more objects (para, 16, “the processor generates clusters of detection points obtained with each of the two or more sub-arrays, each of the detection points having an associated angle and range”), the auxiliary subarray comprising multiple second antenna elements, the second antenna elements having a smaller spacing than the first antenna elements (para 15, “the one of the two or more sub-arrays includes three of more of the antenna elements and the spacing between one pair of the adjacent ones of the three or more of the antenna elements is different than the spacing between another pair of the adjacent ones of the three or more of the antenna elements”); and based on the first potential angles and the second potential angles, at least one respective angle associated with each of the one or more objects (para, 16, “the processor generates clusters of detection points obtained with each of the two or more sub-arrays, each of the detection points having an associated angle and range”).
Regarding claim 7, Jonas teaches the primary subarray is positioned in an azimuth direction, and the auxiliary subarray is positioned in line with the primary subarray in the same azimuth direction (fig 2, antenna 210-a and 210-c show the two different subarrays in the same direction).
Regarding claim 13, Jonas teaches the radar system is configured to be installed on an automobile (fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas as applied to claim 1 above, and further in view of Amani et al (US 20210373144).
Regarding claim 6, Amani teaches the primary subarray and the auxiliary subarray are uniform linear arrays, wherein the antenna elements of the uniform linear arrays are equally spaced (abstract, “first and second uniform MIMO antenna arrays respectively having both sparsely-arranged transmitting antennas and sparsely-arranged receiving antenna”). It would have been obvious to modify Jonas to include the primary subarray and the auxiliary subarray are uniform linear arrays, wherein the antenna elements of the uniform linear arrays are equally spaced because it is merely a substitution of the well-known array configuration of Jonas with the array configuration of Amani to yield a predictable antenna array.
Regarding claim 9, Amani et al (US 20210373144). Amani teaches the primary subarray and the auxiliary subarray are positioned in an azimuth direction, and the auxiliary subarray overlaps with at least a portion of the primary subarray (para 29, “The apparatus includes M=6 transmitting antennas and N=8 receiving antennas A first MIMO array includes antennas represented by circles, including transmitting antennas 110, 111 and 112 as well as receiving antennas 120, 121, 122, 123 and 124. A second MIMO antenna array includes antennas represented by triangles, including transmitting )antennas 130, 131, 132 and 133 as well as receiving antennas 140, 141, 142 and 143.”). It would have been obvious to modify Jonas to include the primary subarray and the auxiliary subarray are positioned in an azimuth direction, and the auxiliary subarray overlaps with at least a portion of the primary subarray because it is merely a substitution of the well-known array configuration of Jonas with the array configuration of Amani to yield a predictable antenna array.
Regarding claim 10, Amani a quantity of the first antenna elements is greater than a quantity of the second antenna elements (para 29, “The apparatus includes M=6 transmitting antennas and N=8 receiving antennas A first MIMO array includes antennas represented by circles, including transmitting antennas 110, 111 and 112 as well as receiving antennas 120, 121, 122, 123 and 124. A second MIMO antenna array includes antennas represented by triangles, including transmitting )antennas 130, 131, 132 and 133 as well as receiving antennas 140, 141, 142 and 143.”). It would have been obvious to modify Jonas to include a quantity of the first antenna elements is greater than a quantity of the second antenna elements because it is merely a substitution of the well-known array configuration of Jonas with the array configuration of Amani to yield a predictable antenna array.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas as applied to claim 1 above, and further in view of Kishigami et al (US 20220163623).
Regarding claim 8, Kishigami teaches the primary subarray and the auxiliary subarray are positioned in an azimuth direction, and the auxiliary subarray is positioned with an elevation offset from the primary subarray (fig 1a). It would have been obvious to modify Jonas to include the primary subarray and the auxiliary subarray are positioned in an azimuth direction, and the auxiliary subarray is positioned with an elevation offset from the primary subarray because it is merely a substitution of the well-known array configuration of Jonas with the array configuration of Kishigami to yield a predictable antenna array.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonas as applied to claim 1 above, and further in view of Watson (US 10446923).
Regarding claim 11, Watson teaches a ratio of a spacing of the first antenna elements to a spacing of the second antenna elements is approximately equal to an integer (claim 13, “the second radiating body, and the additional radiating bodies are approximately spaced by a 2:1 elevation to azimuth spacing ratio”). It would have been obvious to modify Jonas to include a ratio of a spacing of the first antenna elements to a spacing of the second antenna elements is approximately equal to an integer because it is merely a substitution of the well-known array configuration of Jonas with the array configuration of Watson to yield a predictable antenna array.
Regarding claim 12, Watson (US 10446923). Watson teaches the integer is an exponential of two  (claim 13, “the second radiating body, and the additional radiating bodies are approximately spaced by a 2:1 elevation to azimuth spacing ratio”). It would have been obvious to modify Jonas to include the integer is an exponential of two because it is merely a substitution of the well-known array configuration of Jonas with the array configuration of Watson to yield a predictable antenna array.
Allowable Subject Matter
Claims 2-5, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648